ORDER

PER CURIAM.
AND NOW, this 19th day of February 2014, the Petition for Allowance of Appeal is GRANTED.- The issues, slightly rephrased for clarity, are:
(1) Whether the Superior Court erred in applying the pre-sentence standard for withdrawing a guilty plea, where sentencing in the case at bar was a mere formality, and the Supreme Court of Pennsylvania has held that the post-sentence standard applies where sentencing is a mere formality.
(2) Whether the Superior Court erred in this and prior cases by holding that the trial court cannot rule on the credibility of a pre-sentence assertion of innocence, where the Supreme Court of Pennsylvania has never explicitly or implicitly held that the trial court cannot do so, and by failing to recognize that there is a difference between challenging a defendant’s claim of innocence by attempting to demonstrate that the defendant is in fact not innocent, which is the function and purpose of a trial, and challenging the credibility of a defendant’s claim of innocence by presenting evidence that the defendant’s claim of innocence has not been so he can defend himself against the charges, but is for some other reason such as gamesmanship and manipulation.
*830The Prothonotary shall establish parallel briefing tracks for this case and Commonwealth v. Carrasquillo, No. 584 EAL 2018, and the two cases, though not consolidated, shall be listed for argument at the same Court session.